Title: To George Washington from the Board of War, 17 July 1778
From: Board of War
To: Washington, George


          
            Sir,
            War Office [Philadelphia] July 17. 1778.
          
          Congress having been pleased to grant to the Marquis de Vienne (a major in the armies
            of his most Christian Majesty) the brevet commission of Colonel—we do ourselves the honour to signify it to your Excellency; and
            to intimate the wishes of the Marquis to be employed in some service of utility to the
            states, and in which he may have an opportunity to manifest his military talents
            & zeal for the cause in which he is engaged. We have the honour to be your
            Excellency’s most obedient servants. By order of the Board
          
            Tim. Pickering.
          
        